Dismissed and Memorandum Opinion filed September 17,
2009.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00554-CV
____________
 
CUNNINGHAM LINDSEY CLAIMS MANAGEMENT, INC., Appellant
 
V.
 
LLOYD SNYDER, Appellee
 

 
On Appeal from the
215th District Court
Harris County,
Texas
Trial Court Cause
No. 2004-53229
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from a post-judgment enforcement order
signed March 9, 2009.  In a related appeal, this court vacated the final
judgment in the underlying case and dismissed the case for want of
jurisdiction.  See Cunningham Lindsey Claims Management, Inc. v. Snyder, No.
14-07-00449-CV (Tex. App.CHouston [14th Dist.] June 24, 2009, no pet. h).  Appellee in
the underlying action filed a motion for rehearing on July 31, 2009, which was
overruled September 3, 2009.  




On July 27, 2009, appellant filed a motion to dismiss the
appeal as moot.  Because the
underlying judgment has been vacated by this court, appellant=s appeal of the post-judgment
enforcement order is moot.  Appellant=s motion is granted.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
 
Panel consists of Justices
Yates, Frost, and Brown.